HALLEY, V.C.J.
This State of Oklahoma on relation of Ray G. Wilson brought this action for escheat against the city of Hartshorne, Oklahoma, and joined J. E. Layden as trustee. A judgment was entered for the plaintiff, and the defendants have appealed.
On February 3, 1950, the brief of plaintiffs in error was filed and the authorities therein cited reasonably support the allegations of error presented in the petition in error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as held by this court in Gooldy v. Hines, 186 Okla. 583, 99 P. 2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the trial court, but this court may reverse and remand the cause, with .directions.
The cause is therefore reversed and remanded, with directions to the trial court to set aside the judgment for plaintiff and enter judgment dismissing the action.
WELCH, CORN, GIBSON, and JOHNSON, JJ., concur.